DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 27, and 29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankel et al (US Patent 20050107800A1) in view of Walker et al (US Patent Pub. 20110218513A1) and Simon et al (US Patent Pub. 20080269762A1).
Frankel discloses a method of treatment (fenestrated bone tap and method, Fig. 12A-13D).  Specifically in regards to claims 1 and 27, Frankel discloses drilling, using a drilling system, a subchondral channel into a bone (156) (The term subchondral means “situated beneath cartilage” according to the Merriam Webster dictionary.  Therefore, the channel being created into the vertebral body 156 meets the limitation of subchondral since the vertebral body is 
Walker discloses a method of treatment (biologics delivery system, Fig. 8-9). Specifically in regards to claims 1 and 27
However, the combination is still silent as to a cellular component comprising autologous adipose tissue that has been enzymatically digested to isolate known progenitor cells and filtered to remove adipocytes and connective tissue, and autologous bone marrow that is filtered to remove red blood cells and plasma.
Simon discloses a method of treatment (method and device for repair of cartilage defects, Fig. 1-6).  Specifically in regards to claims 1, Simon discloses providing a cellular component (18) to the injury site (130) by injecting the cellular component (18, Fig. 5) wherein the cellular component (18) comprises autologous adipose tissue and autologous bone marrow, wherein the autologous adipose tissue has been enzymatically digested to isolate known progenitor cells and filtered to remove adipocytes and connective tissue (Simon discloses that the isolated tissue composition of step 18  may be autologous tissue taken from the subject 100 which may comprise stem cells, such as bone marrow-derived stem cells and adipose-derived stromal cells.  Wherein the adipose-derived stromal cells may be obtained from processing of lipid tissue by standard liposuction and lipaspiration methods known in the art.  Adipose tissue may also be treated with digestive enzymes and with chelating agents that weaken the connections between neighboring cells, making it possible to disperse the tissue into a suspension of individual cells without appreciable cell breakage.  Following disaggregation, the adipose stromal cells may be isolated from the suspension of cells and disaggregated tissue.) (Fig. 1-5; and Page 2 Para. [0022]-[0024], Page 3 Para. [0026], and claims 5-6).  In regards to claim 27, Simon further discloses wherein the autologous bone marrow has been filtered to remove red blood cells and plasma (Simon recites wherein bone marrow aspirate may be used as-is in step 18, or may be further processed to create bone marrow concentrate or other isolated tissue composition comprising nucleated cells, such as bone marrow stromal cells, and mesenchymal stem cells. 
In regards to claim 4, Frankel discloses prior to drilling, setting the guide wire (150) into the bone (156) with a distal end of the guide wire (150) positioned close to the injury site and a proximal end of the guide wire (150) posited outside of the bone (156) (Fig. 12A-12E; and Page 4 para. [0055]).
In regards to claim 5, Frankel discloses subsequent to setting the guide wire (150), positioning the drill guide (142A,142B) around the guide wire (150); and prior to drilling with the drilling device (100), inserting the drilling device (100) into the drill guide (142B) (Fig. 12B-12E; and Page 4 Para. [0057] to Page 5 Para. [0058]).
In regards to claim 6, Frankel discloses wherein drilling into the bone (156) further comprises placing the bit proximate to the distal end of the guide wire (150) (Fig. 12E; and Page 4 Para. [0057] to Page 5 Para. [0059]).
In regards to claim 7
In regards to claim 29, Frankel in view of Walker and Simon disclose a method of treatment utilizing a cellular component as recited above. Frankel further discloses wherein the components (160) are mechanically coupled to an environment near the injury site (Frankel recites wherein the bone cement is cured within the bone to a desired hardness thereafter a fastener 164 is inserted into the body 156 thus holding the fastener 164 in place within the body. This hardening of the cement 160 within the bone meets the applicant’s limitation of mechanical coupling since the cement is adhered to the bone as disclosed in applicant’s specification at Para. [0032]. The fastener meets the limitation of the retention medium since Applicant in their specification at Para. [0050] recites wherein “the retention medium may be a threaded implantable screw, including an interference screw or an implantable plastic screw.”) (Page 1 Para. [0009], and Page 5 Para. [0066]-[0067]).


Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Walker and Simon as applied to claim 1 above and further in view of Stone et al (US Patent 5306311).
Frankel in view of Walker and Simon as recited above discloses a method of treatment involving drilling a subchondral channel into a bone with a drilling device, injecting a cellular component into the bone, and providing a retention medium.  In regards to claim 14, Frankel discloses injecting a component such as an adhesive into the injury site (Frankel states that the fluid 160 delivered through the tap 100 may be medical adhesive, bone cement, or a bone growth promotion substance.) (Fig. 13A-13B; and Page 2 Para. [0036] and Page 5 Para. [0061]).  However, the combination is silent as the adhesive being a retention medium comprising an claim 14, Stone discloses wherein the retention medium (10) comprises an allogenic fibrin glue (Stone recites wherein device 10 can be made from tri-calcium phosphate and is held in place by means of a biological glue such as fibrin glue.) (Fig. 2-4B and Col. 5 lines 55-57 and Col. 9 lines 48-58).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method of the combination by making the retention medium portion of the component (160) of Frankel comprise allogenic fibrin glue as taught in Stone in order for the member to be constructed from natural resorbable materials, or analogs thereof (Col. 2 lines 42-48).

Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Walker and Simon as applied to claim 1 above and further in view of Wallace et al (US Patent Pub. 20150065947A1).
Frankel in view of Walker and Simon as recited above discloses a method of treatment involving drilling a subchondral channel into a bone with a drilling device, injecting a cellular component into the bone, and providing a retention medium.  In regards to claim 21, Frankel further discloses wherein the component (160) "...may contain additives including, but not limited to, a bone healing substance, a bone growth promotion substance..." (Page 5 Para. [0061]).  However, the combination is silent as the injection having a retention medium which creates a chemical bond among the cells in the injury site. Wallace in regards to claim 21 discloses a retention medium which creates a chemical bond among cells of the injury site of the bone (Wallace recites that an inorganic scaffolding material can be incorporated into the EPCs and MSCs compositions recited wherein the scaffolding material is comprised of tricalcium 
In regards to claim 22, Frankel in view of Walker and Simon disclose a method of treatment utilizing a cellular component as recited above. Frankel further discloses wherein the component (160) "...may contain additives including, but not limited to, a bone healing substance, a bone growth promotion substance..." (Page 5 Para. [0061]). However, the combination is silent as to the additive being a retention medium. Wallace discloses a retention medium which creates a chemical bond among cells of the injury site of the bone (Wallace recites that an inorganic scaffolding material can be incorporated into the EPCs and MSCs compositions recited wherein the scaffolding material is comprised of tricalcium phosphate along with a collagenous extracellular matrix (ECM).  The use of tri-calcium phosphate meets the limitation of the retention medium creating a chemical bond since applicant recites in their specification at Para. [0052] that “the retention medium may include tri-calcium phosphate 
In regards to claim 24, Frankel in view of Walker and Simon disclose a method of treatment utilizing a cellular component as recited above. However, the combination is silent as to the use of a retention medium comprised of an integrin and a cellular adhesion molecule. Wallace discloses injecting a retention medium into the injury site to promote retention of the cellular component at the injury site, wherein the retention medium comprises at least one of an integrin and a cellular adhesion molecule (Wallace recites wherein the inorganic scaffolding material can be incorporated into the EPCs and MSCs compositions recited wherein the scaffolding material is comprise of tricalcium phosphate along with a collagenous extracellular matrix (ECM).  The use of tri-calcium phosphate meets the limitation of the retention medium creating a chemical bond since applicant recites in their specification at Para. [0052] that “the retention medium may include tri-calcium phosphate materials that physically capture cells by .

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Walker and Simon as applied to claim 1 above and further in view of Edidin (US Patent Pub. 20070055276A1).
Frankel in view of Walker and Simon as recited above discloses a method of treatment involving drilling a subchondral channel into a bone with a drilling device, injecting a cellular component into the bone, and providing a retention medium.  In regards to claims 30-31, the combination specifically Walker discloses a secondary cannula (304 of 300) (Fig. 8-9).  However, the combination is silent to the secondary cannula being composed of shape memory plastic or nitinol.  Edidin discloses a method (systems and methods for inserting biocompatible filler material in interior body regions, Fig. 1-2).  Specifically in regards to claims 30-31, Edidin discloses wherein the flexible cannula is made of a shape memory material (polyurethane)1, or wherein the flexible cannula (20) is made of nitinol (Fig. 1-2; and Page 2 Para. [0023]-[0024]).  

Response to Arguments
Applicant’s amendments filed on 3/11/22 have overcome the 112 rejections which are withdrawn.  
Applicant’s arguments with respect to claims have been considered but are not persuasive.  Applicant argues that neither the Frankel, Walker, or Simon references discloses wherein a flexible cannula is inserted within the drill device and Walker does not disclose wherein the secondary cannula is flexible (claim 1 lines 13-14).  To begin the Walker in Para. [0049] states that the tube 304 may bendable or flexible allowing the biological material to be delivered around a corresponding fixed shape, and that the inner plunger 212 can also be bendable or flexible to complement the tube 304.  Therefore, the Walker reference does disclose wherein the cannula is flexible.
As to the use of the flexible cannula with the drill device applicant’s arguments are also not persuasive.  Frankel discloses the use of a syringe (158, Fig. 13a-13c) coupled to the device (100) however, that syringe is not flexible.  Instead, Walker discloses in par. [0070] that the drill is left in place after making a hole in the surgical location and that the syringe 300 having the flexible tube 304, as recited above, may be coupled to the drill to deliver the therapeutic material. These two references together which disclose coupling a syringe to a drill render obvious the claim limitation requiring that the flexible cannula be fit into the drilling device as required in the claim 1.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/ Primary Examiner, Art Unit 3775                                                                                                                                                                                                       
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Polyurethanes are recognized as a shape memory plastic as evidenced in Patent Pub. 20020050045A1 to Chiodo et al which at Para. [0038] recites “New shape memory plastics/polymers are also obtainable, for example, materials based on polyurethanes.  Such materials can easily be moulded to any desired shape.”